431 So. 2d 986 (1983)
Frank MIGLIORE, et al., Petitioners,
v.
CITY OF LAUDERHILL, Etc., et al., Respondents.
No. 62299.
Supreme Court of Florida.
May 5, 1983.
Charles T. Whitelock of Feinstein & Whitelock, Fort Lauderdale, for petitioners.
Anthony J. Titone of Titone & Roarke, Lauderhill, for respondents.
*987 Gene "Hal" Johnson, Gen. Counsel, Tallahassee, for Florida Police Benevolent Ass'n, Inc., amicus curiae.
Paul J. McDonough, Sp. Counsel, Coral Springs, and Harry Morrison, Jr., Asst. League Counsel, Tallahassee, for Florida League of Cities, amicus curiae.
OVERTON, Judge.
This case is before us on a petition to review the decision of the Fourth District Court of Appeal in Migliore v. City of Lauderhill, 415 So. 2d 62 (Fla. 4th DCA 1982), which directly conflicts with the decision of the First District Court of Appeal in West v. State, Department of Criminal Law Enforcement, 371 So. 2d 107 (Fla. 1st DCA 1978). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const. We agree with the decision of the district court in Migliore, adopt its opinion as our own, and disapprove the opinion in West. The district court in Migliore correctly held that Complaint Review Boards, authorized by section 112.532(2), Florida Statutes (1981), were not created to review disciplinary action against police officers and correctly concluded that petitioners failed to exhaust their administrative remedies by appealing their dismissal to the Civil Service Board, the administrative agency established for that purpose by the City of Lauderhill.
Accordingly, we approve the decision of the Fourth District Court of Appeal in Migliore and disapprove the decision of the First District Court of Appeal in West insofar as it conflicts with the views expressed in this opinion.
It is so ordered.
ALDERMAN, C.J., and BOYD, McDONALD, EHRLICH and SHAW, JJ., concur.
ADKINS, J., dissents.